DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 6/13/2022, are acknowledged.  Claims 1 and 4-20 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Applicant’s remarks regarding the rejection of the claims for lack of written description have been considered and are not persuasive.   The Examiner believes the analogy offer for its position was fair.   Although the Examiner indicated that he would call Applicant’s representative before sending another office action, the Examiner instead extends the courtesy of making this office action non-final.  
To be clear Applicant believes it should be non-final anyway because claims 2 and 3 were not rejected over prior art and thus contends any new rejection is not necessitated by amendment.   However, the Examiner disagrees.  Even if claims 2 and 3 had been rejected by the prior art previously, claim 1 has been amended to include the limitations of claim 2 and 3 together.  The Examiner construes the combination of limitations such that the scope of the first iteration of “wherein the plurality of nanoscintillators” is narrowed by the limitations of the second iteration of “wherein the plurality of nanoscintillators.”  This is a scope that would not have necessarily been understood or search for. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn broadly to a method for performing deep tissue stimulation using XR-optogenetics comprising introducing a plurality of nanoscintillators into a region with light sensitive cells and targeting the nanoscintillators with a primary radiation to cause the nanoscintillators to emit optical energy at a wavelength in the optically active wavelength range.  Here, the terms “nanoscintillators,” “light sensitive cells,” and “radiation” are generic.  Claim 1, exemplifies the generic nature of the term “nanoscintillators” by indicating that the term comprises other generic forms, i.e., “wherein the plurality of nanoscintillators comprises a nanotube, a nanorod, a quantum dot, a quantum well, a nanocluster, a nanopowder, a nanocrystal, or any combination thereof.”  Dependent claims 4-9 further exemplify the broad and generic nature of the claim. 
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  Further, to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.   Therefore, to properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the breadth of the genus claimed. 
Here, although the specification reads as a laundry list of features and materials that would meet the limitations of the claims, the examples in the specification only describe GdWEu nanoparticles and the application of X-ray.  That said, merely drawing a fence around the outer limits of a purported genus, such as all the type of “nanoscintillators,” “radiation,” or “light sensitive cells,” is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171.  Indeed, one of ordinary skill in the art would not have reasonably recognized that Applicant has demonstrated possession of the method beyond GdWEu nanoparticles and the application of X-ray.   In fact, this would be understood in view of Chen et al., Nature Reviews, Vol. 2, 16093 1-16, 2017, which teaches that “to date, only quantum-dot films have been demonstrated to exit neuron upon light exposition.”  Page 10, col. 1. 
Accordingly, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date. “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public. Id. 
Claims 30, 31, 33-35 and 37-66 are rejected insofar as they depend from claims 29 and 36.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 9, 12-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US 2016/0166852).
	Regarding claim 1, Wang et al. relates to “[m]ethods and systems for performing optogenetic using X-rays” (current claim 6).  Abstract.  In particular, “[v]isible-light-emitting nanophosphors can be provided to a sample, and X-ray stimulation can be used to stimulate the nanosphores to emit visible light. . . The emitted light can trigger changes in proteins that modulate membrane potentials in neuronal cells” (current claims 9).  Id.  
Although Wang et al does not expressly teach “a nanotube, a nanorod, a quantum dot, a quantum well, a nanocluster, a nanopowder, a nanocrystal,” Wang et al. teaches nanophosphor which may read on at least “a nanocluster, a nanopowder, a nanocrystal” which comprise a “phosphor.”   This would appear to be substantially identical the claimed plurality of nanoscintillators.   Support for the substantially indentical nature among the claimed nanoscintillators and prior art can be found in the fact that Wang et al. teaches that the nanosphores can be stimulated by X-ray. 
	Regarding claim 4, Wang et al. teaches “between 10 nm and 1µm.”  Para. [0024].
Regarding claim 5, Wang et al. teaches that “[l]ight-emitting particles can emit light (e.g., visible light) upon stimulation by the X-rays.”  Para. [0014].  
	Regarding claims 12-14, Wang et al. teaches that “typical optogenetics technique can include transfecting specified neuronal cells with DNA encoding for the appropriate rhodopsin.”  Para. [0011].
	Regarding claim 16, Wang et al. teaches that “[t]he light-emitting particles (e.g., NPs) can be biocompatible and emit light at wavelengths that properly activate the light-sensitive ion channels/pumps. Many nanophosphors can be readily produced with tunable emission, absorbance, and solubility properties.”  Para. [0020].
	Regarding claim 17, Wang et al. teaches that particle can be doped.  See para. [0020].
	Regarding claims 18 and 19, Wang et al. teaches that “[c]ertain NPs can be improved for use in X-ray optogenetics (X-optogenetics ), especially in the areas of solubility, conversion efficiency, emission, size, and targeting.”  Para. [0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618